KIRKLAND LAKE GOLD INC. ANNUAL INFORMATION FORM For the year ended April 30, 2007 July 30, 2007 INDEX GLOSSARY OF TERMS GENERAL Name Reporting Currency Reporting Period FORWARD LOOKING STATEMENTS CORPORATE STRUCTURE Name and Incorporation Intercorporate Relationships Offices GENERAL DEVELOPMENT OF THE CORPORATION’S BUSINESS Nature of the Corporation’s Business Plans for the Mine Complex Three Year History Exploration of the Mining Properties Joint Ventures with Queenston Mining Inc. Development of the Kirkland Lake Mining Assets Production Personnel Significant Acquisitions DESCRIPTION OF THE CORPORATION’S BUSINESS Summary Principal Markets Distribution Methods Purchasers Production and Services Specialized Skill and Knowledge Competitive Conditions Raw Materials (Components) Intangible Property Business Cycle & Seasonality Economic Dependence Renegotiation or Termination of Contracts Environmental Protection Employees Foreign Operations Lending Bankruptcy Reorganizations Material Reorganizations Social or Environmental Policies Risk Factors MINERAL PROJECTS Fixed Assets – Property, Plant and Equipment Mining Properties – Description and Location Reclamation Bonds and Permits Accessibility, Climate, Local Resources and Physiography History Macassa Mine Lake Shore Mine Kirkland Lake Mine Teck-Hughes Mine Wright-Hargreaves Mine Geological Setting The Abitibi Greenstone Belt The Kirkland Lake Mining Properties Mineralization Mineral Reserves and Resources Estimates Current and Proposed Exploration and Development Mining Operations DIVIDENDS DESCRIPTION OF CAPITAL STRUCTURE General Constraints Ratings MARKET FOR SECURITIES Trading Price and Volume Prior Sales ESCROWED SECURITIES DIRECTORS AND OFFICERS Name, Occupation and Security Holding Corporate Cease Trade Orders, Bankruptcies, Penalties and Sanctions Personal Penalties and Sanctions Personal Bankruptcies Conflicts of Interest PROMOTERS LEGAL PROCEEDINGS INTEREST OF MANAGEMENT AND OTHERS IN MATERIAL TRANSACTIONS TRANSFER AGENTS AND REGISTRARS MATERIAL CONTRACTS INTERESTS OF EXPERTS Names of Experts Interests of Experts ADDITIONAL INFORMATION SCHEDULE
